DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 07/07/2021 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to the rejections of claims 1, 11, and 21 under AIA  35 U.S.C. 103 have been fully considered but they are not persuasive. Therefore the rejections of claims 1, 11, and 21 are hereby maintained. 
	Regarding claims 1, 11, and 21, Applicant argues that the combination of Wang, Kim, and Yang does not disclose “wherein the device includes a plurality of interactive 
	Examiner respectfully disagrees. 
	Yang discloses wherein the device includes a plurality of interactive elements; and wherein the plurality of interactive elements remain interactive while the media content item continues to be played back within the widget application (Yang, para’s 0162 and 0163, a widget may be a first type widget, which has a corresponding application executable in the application execution window; if the user inputs an input, e.g., a gesture, a touch, and the like, for the execution switching when a music widget is playing back the third track, i.e., playback position, of the music list, the third track of the music list may be seamlessly executed in the application execution window. Similarly, the execution of the music application may be switched to the execution of the music widget in the multi-execution window. Then, the application execution window may switch another background application as new foreground application in the application execution window; fig. 4, para’s 0091-0096, the device interface includes a plurality of interactive elements; and wherein the plurality of interactive elements remain interactive while the media content item continues to be played back within the widget application).".
As to any other arguments not specifically addressed, they are the same as those discussed above. 

Response to Amendment
Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.

5.	Claims 1-4, 7-9, 11-14, 17-19, and 21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang et al. (US Publication 2012/0185803) (hereinafter Wang) in view of Kim et al. (US Publication 2012/0320081, hereinafter Kim) and further in view of Yang et al. (US Publication 20140181725, hereinafter Yang). 
Regarding claim 1, Wang discloses a method for transitioning content, the method comprising: 
causing, by a device including a hardware processor, a media content item to be played back in an application that is in a foreground state on the device (Wang, par. 0022 through par. 0024, causing a media to be played back in the foreground); 
detecting that the application presenting the media content item has moved from the foreground state to a background state on the device (Wang, par. 0022 through par. 0024, detecting that an application is moving from the foreground to the background).
Wang does not explicitly disclose causing a widget application to be presented on an interface of the device, wherein the media content item continues to be played back within the widget application. 
	It is noted that Kim, in one interpretation, can be considered as implicitly disclosing “in response to the detection, determining a playback position of the media content item in the application”; causing a widget application to be presented on an interface of the device, wherein the media content item continues to be played back within the widget Kim, par. 0021, switching the full mode of the application to a mini mode in response to user input for switching screen, displaying the execution screen in the mini mode as a mini screen “a widget”; further,  fig. 14, para’s 0140-0145, in response to an event for mode switching, switch execution of an application in full mode from the foreground to the background; diagrams 1703 and 1705 each illustrates picture at the same playback position in full screen and within the widget respectively. Therefore the playback position of the media is implicitly determined in diagram 1703; and the media content continues to be played back at the same position in the mini screen/widget as shown in diagram 1705), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s features into Wang’s invention for enhancing user’s viewing experience by effectively managing display space for executing multitasking processes.
	In another interpretation, while Kim discloses in response to the detection, causing a widget application to be presented on an interface of the device, wherein the media content item continues to be played back within the widget application (Kim, par. 0021, switching the full mode of the application to a mini mode in response to user input for switching screen, displaying the execution screen in the mini mode as a mini screen “a widget”; fig. 14, para’s 0140-0145, in response to an event for mode switching, switch execution of an application in full mode from the foreground to the background; diagram 1703 and 1705 illustrate playback of the media content in the mini screen/widget ), and 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s features into Wang’s invention for effectively Wang and Kim does not explicitly disclose:
	determining a playback position of the media content item in the application, wherein the media content item continues to be played back within the widget application at the determined playback position,
	wherein the device includes a plurality of interactive elements; and wherein the plurality of interactive elements remain interactive while the media content item continues to be played back within the widget application. 
	Yang discloses determining a playback position of the media content item in the application, wherein the media content item continues to be played back within the widget application at the determined playback position, wherein the device includes a plurality of interactive elements; and wherein the plurality of interactive elements remain interactive while the media content item continues to be played back within the widget application (Yang, para’s 0162 and 0163, a widget may be a first type widget, which has a corresponding application executable in the application execution window; if the user inputs an input, e.g., a gesture, a touch, and the like, for the execution switching when a music widget is playing back the third track, i.e., playback position, of the music list, the third track of the music list may be seamlessly executed in the application execution window. Similarly, the execution of the music application may be switched to the execution of the music widget in the multi-execution window. Then, the application execution window may switch another background application as new foreground application in the application execution window; fig. 4, para’s 0091-0096, the device interface includes a plurality of interactive elements; and wherein the plurality of interactive elements remain interactive while the media content item continues to be played back within the widget application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yang’s features into Wang-Kim’s invention for enhancing user’s viewing experience by allowing user to seamlessly switch media playback between foreground and background while effectively supporting device’s multi-application capability and managing display resource.  

Regarding claim 2, Wang-Kim-Yang discloses the method of claim 1, wherein the widget application is persistent on a display of the device (Kim, par. 0021, displaying the execution screen in the mini mode as a mini screen “a widget” on the display of the device). 
The motivation and obviousness arguments are the same as in claim 1.

Regarding claim 3, Wang-Kim-Yang discloses the method of claim 1, wherein the widget application is a floating widget and wherein the continued playback of the media content item within the widget application comprises activating the floating widget (Kim, fig. 14, providing and activating a floating widget is well known in the art).
The motivation and obviousness arguments are the same as in claim 1.

Regarding claim 7, Wang-Kim-Yang discloses the method of claim 1, wherein the playback position of the media content item in the application is determined by receiving data from the application indicating the playback position (Yang, para’s 0162-0163, media application indicates the third track as playback position to continue playback of the media content).
The motivation and obviousness arguments are the same as in claim 1.

Regarding claim 8, Wang-Kim-Yang discloses the method of claim 1, wherein the playback position of the media content item in the application is determined by tracking current playback of the media content item in the application (Yang, para’s 0162-0163, determining the third track as playback position implies tracking/storing current playback of the media content).
The motivation and obviousness arguments are the same as in claim 1. 

Regarding claim 9, Wang-Kim-Yang discloses the method of claim 1, further comprising: receiving a second input that moves the application into a foreground of a multitasking operating system (Wang, par. 0022 through par. 0024, moving the application from the background to the foreground upon user input); and 
	in response to the second input: determining a second playback position of the media content item in the widget application based on playback data received from the widget application (Yang, para’s 0162-0163, the execution of the widget may be switched to an execution of an application corresponding to the widget, or vice versa; playback the third track of the media content implies a second playback position can be determined based on data received from the widget application); 
moving the application to the foreground of the multitasking operating system (Wang, par. 0022 through par. 0024, moving the application from the background to the foreground); 
causing the media content item to continue being played back at the second playback position in the application  (Yang, para’s 0162- 0163, playing back the third track of the media content); and 
causing the playback of the media content item in the widget application to cease (Yang, par. 0163, switching the media playback may cease media playback at the widget; Wang, par. 0022 through par. 0024, moving the application from the background to the foreground may cease playback at the background).
The motivation and obviousness arguments are the same as in claim 1. 

Regarding claims 11-13, 17-19, and 21, these claims comprise limitations substantially the same as claims 1-3 and 7-9; therefore they are rejected for the same reasons set forth.

6. 	Claims 4 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang-Kim-Yang, as applied to claims 1 and 11 above, in view of Kwon et al. (US Publication 2013/0302008) (hereinafter Kwon).
Regarding claim 4, Wang-Kim-Yang discloses the method of claim 1.
Wang-Kim does not explicitly disclose wherein the application is moved to the background state by stopping playback of the media content item at a playback position in the application.
	Kwon discloses wherein the application is moved to the background state by stopping playback of the media content item at a playback position in the application (see Kwon, fig. 12a-12d, para. 0134-0137, widget switching of a video application pauses the play of the video and generates a widget including the screenshot at the moment of the pause).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kwon’s features into Wang-Kim-Yang’s invention for enhancing user’s viewing experience and effectively manage device’s limited resource.

Regarding claims 14, this claim comprises limitations substantially the same as claim 4; therefore it is rejected for the same reasons set forth.

7. 	Claims 10 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang-Kim-Yang, as applied to claims 9 and 19 above, in view of Sansom et al. (US Publication 2013/0014171) (hereinafter Sansom).
Regarding claim 10, Wang-Kim-Yang discloses the method of claim 9.
Wang-Kim-Yang does not explicitly disclose wherein initiating playback of the media content item at the second current playback point comprises:
presenting an element inquiring whether to continue playback of the media content item in the application;
in response to receiving third input indicating to continue playback of the media content item, continuing playback of the media content item at the second playback position in the application; and
and in response to receiving third input indicating not to continue playback of the ausing the media content item to cease from being played back in the widget application.
Sansom discloses wherein initiating playback of the media content item at the second current playback point comprises:
presenting an element inquiring whether to continue playback of the media content item in the application (Sansom, par. 0041, presenting an option to continue displaying content);
in response to receiving third input indicating to continue playback of the media content item, continuing playback of the media content item at the second playback position in the application (Sansom, par. 0041, in response to receiving a response to the option, continue displaying the video content); and
and in response to receiving third input indicating not to continue playback of the media content item, causing the media content item to cease from being played back in the widget application (Sansom, par. 0041, obviously, another response to receiving the option may cease playback of the media content).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sansom’s features into Wang-Kim-Yang’s invention for enhancing user’s playback experience.

Regarding claims 20, this claim comprises limitations substantially the same as claim 10; therefore it is rejected for the same reasons set forth.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645.  The examiner can normally be reached on 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOI H TRAN/           Primary Examiner, Art Unit 2484